Citation Nr: 0935074	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a respiratory 
disease to include chronic obstructive pulmonary disease 
(COPD), shortness of breath, emphysema, asthma, pulmonary 
artery hypertension and asbestosis.

3.  Entitlement to a compensable evaluation for residuals of 
a broken third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 2001 to May 
2004.  He also had two periods of active duty for training 
(ACDUTRA) from March 1984 to April 1984 and from April 1987 
to October 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and April 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

A hearing before the undersigned was held in May 2009.  A 
transcript of that proceeding has been associated with the 
claim file.

The issues of entitlement to service connection for a 
respiratory disorder and the evaluation of residuals of a 
broken third metatarsal of the right foot are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the appellant's favor, a 
hearing loss disability is due to noise exposure in service.






CONCLUSION OF LAW

Resolving doubt in the veteran's favor, hearing loss 
disability was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
appellant's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Legal Criteria and Analysis

Initially, the Board notes the appellant did not engage in 
combat and he does not assert that his claimed hearing 
problems are a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this 
matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008).  That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve Veteran status 
for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez, 11 Vet. App. at 419.

Other organic diseases of the nervous system shall be 
considered to have been incurred in or aggravated by service 
although not otherwise established during the period of 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board acknowledges that the lack of any evidence that the 
appellant exhibited hearing loss during service is not fatal 
to his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post-service test results meeting the criteria of 38 
C.F.R. § 3.385. . .  For example, if the record shows 
(a) acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In this case, the appellant seeks service connection for 
bilateral hearing loss disability.  In May 2009, the 
appellant testified that he has a current hearing loss 
disability is due to noise exposure in service.  
Specifically, he reported exposure to loud noise as a heavy 
equipment, truck driver while serving with the armor 
division.  He acknowledged using hearing protection, but 
explained that the noise from the truck engine and the tanks 
was loud.  He further stated that while in Germany he did 
hotspots for helicopters where he would go out in the field 
and get helicopters refueled and he was exposed to helicopter 
engine noise also.  He further denied any exposure to loud 
noise outside of service.  The appellant reported that he did 
not pay much attention to his hearing acuity in service 
except when the transition office told him he had bilateral 
hearing loss and should follow up with a civilian doctor once 
he left service.  The appellant testified he was not exposed 
to noise after service.  

Service treatment records include an April 1986 enlistment 
physical for the Army National Guard in which the appellant's 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
20
LEFT
10
5
10
20
20

A periodic evaluation of February 1990 shows puretone 
thresholds as:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
X
25
LEFT
25
25
25
X
25

A conservation hearing test of March 2003 conducted while in 
service shows puretone thresholds as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
35
LEFT
15
15
15
25
30




Following separation from active service, a private 
audiologic examination of March 2006 shows puretone 
thresholds as:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
25
LEFT
20
15
10
25
35

He was diagnosed with bilateral mild high frequency 
sensorineural hearing loss.  It was noted that the appellant 
had been exposed to noise in the military.  

A private audiological examination of March 2009 shows 
puretone thresholds as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
55
LEFT
15
15
20
35
45

The appellant was diagnosed with mixed hearing loss on the 
right ear and mild high frequency sensorineural hearing loss 
on the left ear.  

In weighing the evidence of record, the Board concludes that 
service connection for bilateral hearing loss disability is 
warranted.  The evidence establishes that that the appellant 
was exposed to jet engine noise while in service.  Indeed his 
reports of noise exposure are consistent with his service.  
His DD-214 shows that his occupation was motor transport 
operator for a period of a year and three months.  Therefore, 
the appellant's contentions of noise exposure are found to be 
consistent with the circumstances of his service.  
Accordingly, in-service noise exposure is conceded here.  See 
38 U.S.C.A. § 1154(a).

The Board first turns its attention to the preliminary 
question of whether the appellant is shown to currently 
suffer from hearing loss which meets the regulatory 
thresholds to be considered disabling.  The Board notes that 
the March 2009 private audiological report shows puretone 
thresholds showing loss of 40 decibels or greater at the 
frequency of 4000 Hz bilaterally.  For there to be a hearing 
loss disability, a loss of 40 decibels or greater at any of 
the frequencies must be shown.  Therefore, hearing loss 
disability is shown.  38 C.F.R. § 3.385.  Thus, the Board 
accepts that the appellant currently suffers from bilateral 
hearing loss disability for VA purposes.

Finally, the Board must address whether the appellant's 
current hearing loss disability is etiologically related to 
the appellant's in-service noise exposure.  It is clear that 
the appellant did not have a hearing loss disability for VA 
compensation purposes during service.  However, service 
treatment records show that he experienced diminished hearing 
acuity during his active duty.  The Court has established 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley , supra.  Abnormal hearing was noted 
in July 1990 and March 2003.  Furthermore, section 3.385 does 
not require the existence of disability while in service.  As 
noted by the Court, if the regulation were construed to 
require retroactively such in- service examination results 
before service connection for hearing loss disability could 
be found, serious questions would arise.  

The Board finds that, having resolved reasonable doubt in 
favor of the appellant, the record shows that the appellant's 
hearing loss disability is etiologically linked to his 
military service.  In this case, as the evidence reported 
above shows, there was obvious hearing loss (although not 
disability) when tested in service.  The appellant's auditory 
acuity was not normal during service; it was abnormal.  
Moreover, there is no evidence in that the appellant had 
noise exposure outside of the his military service.  There is 
nothing in the record that dissociates the current bilateral 
hearing loss disability from the findings in service.  Based 
upon the abnormal in-service audiometric findings, the Board 
concludes that the appellant's current hearing loss began in 
service.  Accordingly, service connection for bilateral 
hearing loss disability is granted. 


ORDER

Service connection for bilateral hearing loss disability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under 38 U.S.C.A. § 
5103A, VA's duty to assist includes providing a claimant a 
medical examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim. 

The Board notes that the record shows that the appellant is 
receiving Social Security Disability.  A February 2005 letter 
form the Social Security Administration states that the 
appellant was awarded disability benefits effective November 
2004.  No records from the Social Security Agency have been 
requested or associated with the claim file.  Records from 
the Social Security Administration (SSA) must be obtained.  
38 C.F.R. § 3.159(c)(2).  

Additionally, regarding the claim of entitlement to service 
connection for a respiratory disorder, the appellant claims 
that his respiratory condition was aggravated by service by 
exposure to asbestos and as due to a reaction to the anthrax 
vaccination.  Service records show that the appellant was 
diagnosed with emphysema, shortness of breath and pneumonia 
while in service.  Moreover, an October 2003 memorandum 
regarding an air quality review of the appellant's barracks 
notes that there had been health concerns raised by the 
soldiers staying in the barracks, and that mold had been seen 
during inspection.  It was noted that an inspection found 
mold in some of the rooms.  It was also noted that the floor 
tiles had asbestos, but that it had not been released.  
Findings of a physical evaluation Board of November 2003 
noted that the appellant's COPD, pre-existed service and was 
not permanently aggravated by such service.  It was noted the 
appellant's COPD was diagnosed in 1998 and was unrelated to 
service.  It was also noted that the appellant was a smoker.  
Finally, it was noted that all available service medical 
records and sworn testimony by the appellant was reviewed 
during the proceedings.  Post-service treatment records show 
that the appellant was diagnosed with COPD and mild 
asbestosis in October 2004 and October 2005.  

The appellant has not been afforded a VA examination with 
regard to his respiratory condition.  While the PEB found 
that the appellant's COPD was not aggravated by service, the 
Board notes that the appellant has been diagnosed with 
multiple additional respiratory conditions to include 
emphysema and asbestosis.  Furthermore, the PEB findings did 
not state that they had considered the memorandum addressing 
air quality of the barracks or the appellant's allegations 
that the anthrax vaccination aggravated his respiratory 
conditions.  Finally, the Board notes that the appellant 
testified at the May 2009 hearing that his respiratory 
problems worsened right after the anthrax vaccinations and 
during his stay at the barracks.  The appellant is competent 
to so state.  Therefore, the Board finds that an examination 
is necessary to determine if the etiology of the appellant's 
respiratory conditions.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the 
Veteran including any medical records 
that Social Security has regarding the 
Veteran.  These records should be 
associated with the claims file.  Any 
negative search should be documented in 
the record and communicated to the 
appellant.

2.  Arrange for the appellant to undergo 
a VA examination in support of his claim 
for service connection for a respiratory 
condition, COPD, emphysema, asbestosis 
sand shortness of breath.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate which, if any, 
respiratory disorders the appellant 
currently has;

b) with respect to any COPD and 
emphysema diagnosed upon 
examination, opine whether there is 
clear and unmistakable evidence to 
show that such disorders preexisted 
service; and

c) whether there is evidence to show 
that the COPD and emphysema 
permanently increased in severity 
therein; 

d) with respect to any 
respiratory/pulmonary disease other 
than COPD and emphysema, state 
whether it is at least as likely as 
not related to the appellant's 
active service;

e) provide supporting rationale, 
with specific references to the 
record, for the opinions provided; 
moreover, if the examiner finds that 
any of the above inquiries cannot be 
answered without resorting to 
speculation, then it must be 
explained why it would be 
speculative to respond.

3.  Thereafter, readjudicate the remanded 
claim.  If the disposition is 
unfavorable, provide the appellant and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


